DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 8/3/2022 are acknowledged. Claims 7 stands withdrawn as drawn to a nonelected species.

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement submitted 8/19/2022 is acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 101-106 and 120-121 are rejected under 35 U.S.C. 103 as being unpatentable Saadeh et al. (US 2017/0172960) in view of Heinicke (US 2007/0243252) and National Organization for Rare Disorders (NORD) Cystinuria”. 
Saadeh et al. (US 2017/0172960) (hereinafter Saadeh et al.) disclose pharmaceutical composition that contain a delayed release feature that contains tiopronin (abstract, para 0012, para 0039 and 0041). It will be understood by those having ordinary skill in the art that the specific dose levels and frequency of administration for any particular patient may be varied and will depend upon a variety of factors including the activity of the specific compound employed, the metabolic stability and length of action of that compound, the age, body weight, general health, gender, diet, and the severity of the particular kidney, bladder and/or ureter stone disease being treated (para 0056). Saadeh et al. disclose delayed release compositions and delayed release coatings (para 0047 and 0049). Saadeh disclose amounts of the pill or capsule can include between about 100 mg and about 1000 mg, such as between 150 mg and about 500 mg or about 200 mg of reducing agent (tiopronin) (para 0044). Saadeh et al. disclose acid resistant (i.e., enteric) and/or delayed release coatings (para 0049).
	Saadeh et al. does not disclose a pharmaceutically acceptable modified-release component for releasing tiopronin in repeated pulses over time or a first fraction is released at a first time point and a second fraction is released at a second time point about 2-6 hours after said first time point and a third fraction of tiopronin released at a third time point about six hours after the second time point.
 Heinicke (US 2007/0243252) disclose a pharmaceutical composition comprising a pharmaceutically acceptable modified-release component for releasing a compound in repeated pulses over time, wherein a first fraction of the compound is released at a first time point and a second fraction of the compound is released at a second time point about two to about six hours after said first time point wherein each pulsed-release pellet is released at least four hours apart (abstract, paras 0026-0030). Thus, claims new claims 120-121 are met with pulsed the pulsed release profiles. Heinicke disclose a third fraction with third time point about two to about six hours after said second time point (para 0026-0030). Pulsed release coatings are disclosed (para 0046-0047). These coating layers can comprise mixture of polymers (para 0047). Heinicke discloses in an embodiment that the active agent is water-soluble or can include an anti-inflammatory or drugs that include captopril (para 0041-0042). Heinicke discloses a first dissolution profile can be measured at a pH level approximating that of the stomach. A second dissolution profile can be measured at a pH level approximating that of one point in the intestine or several pH levels approximating multiple points in the intestine and the coatings include those such as  Eudragit® L (i.e., enteric coating)(paras 0005-0007, 0015 and 0017, 0023-0024,0029, 0037, and 00460047-coating). Enteric refers to the small intestine, therefore enteric coatings prevent release of medication before it reaches the small intestine and the coatings such as Eudragit®L are enteric coatings.
Heinicke does not disclose the water soluble active ingredient is tiopronin however, “National Organization for Rare Disorders (NORD) Cystinuria” (hereinafter NORD Cystinuria) discloses that medicine used to treat cystinuria include tiopronin or captopril. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one water soluble drug captopril of Heinicke for another such as tiopronin for providing modified release compositions for treatment of cystinuria as taught by Saadeh et al. and the NORD  Cystinuria reference. One would have been motivated to do so because Heinicke discloses the range of pulses from individual pulsed-release pellets is particularly suitable to manipulating active agent release profiles of dosage forms. Blending a plurality of ensembles of pulsed-release pellets with different dissolution profiles broadens the distribution of individuals, the sum of which distribution then has a unique slope, or rate of release compared to the individual ensembles. Thus, the resulting combination ensemble has a unique slope compared to its component ensembles (para 0023). The goal is to provide for zero-order release dosage forms of actives and increase patient compliance (para 0034 and claims 1 and 8 of Heinicke). The multiparticulate dosage forms release the active agent at a substantially constant rate following a lag time (abstract).

5.	Claims 112-119 are rejected under 35 U.S.C. 103 as being unpatentable Saadeh et al. (US 2017/0172960) in view of Heinicke (US 2007/0243252),  National Organization for Rare Disorders (NORD) Cystinuria” and Frassetto et al. “Treatment and Prevention of Kidney Stones: An Update”.
Saadeh et al. (US 2017/0172960) (hereinafter Saadeh et al.) disclose pharmaceutical composition that contain a delayed release feature that contains tiopronin (abstract, para 0012, para 0039 and 0041). It will be understood by those having ordinary skill in the art that the specific dose levels and frequency of administration for any particular patient may be varied and will depend upon a variety of factors including the activity of the specific compound employed, the metabolic stability and length of action of that compound, the age, body weight, general health, gender, diet, and the severity of the particular kidney, bladder and/or ureter stone disease being treated (para 0056). Saadeh et al. disclose delayed release compositions and delayed release coatings (para 0047 and 0049). Saadeh disclose amounts of the pill or capsule can include between about 100 mg and about 1000 mg, such as between 150 mg and about 500 mg or about 200 mg of reducing agent (tiopronin) (para 0044). Saadeh et al. disclose acid resistant (i.e., enteric) and/or delayed release coatings (para 0049).
	Saadeh et al. does not disclose a pharmaceutically acceptable modified-release component for releasing tiopronin in repeated pulses over time or a first fraction is released at a first time point and a second fraction is released at a second time point about 2-6 hours after said first time point and a third fraction of tiopronin released at a third time point about six hours after the second time point.
 Heinicke (US 2007/0243252) disclose a pharmaceutical composition comprising a pharmaceutically acceptable modified-release component for releasing a compound in repeated pulses over time, wherein a first fraction of the compound is released at a first time point and a second fraction of the compound is released at a second time point about two to about six hours after said first time point wherein each pulsed-release pellet is released at least four hours apart (abstract, paras 0026-0030). Heinicke disclose a third fraction with third time point about two to about six hours after said second time point (para 0026-0030). Pulsed release coatings are disclosed (para 0046-0047). These coating layers can comprise mixture of polymers (para 0047). Heinicke discloses in an embodiment that the active agent is water-soluble or can include an anti-inflammatory or drugs that include captopril (para 0041-0042). Heinicke discloses a first dissolution profile can be measured at a pH level approximating that of the stomach. A second dissolution profile can be measured at a pH level approximating that of one point in the intestine or several pH levels approximating multiple points in the intestine and the coatings include those such as  Eudragit® L (i.e., enteric coat) (paras 0005-0007, 0015 and 0017, 0023-0024,0029, 0037, and 00460047-coating). Enteric refers to the small intestine, therefore enteric coatings prevent release of medication before it reaches the small intestine and the coatings such as Eudragit®L are enteric coatings.
Heinicke does not disclose the water soluble active ingredient is tiopronin however, “National Organization for Rare Disorders (NORD) Cystinuria” (hereinafter NORD Cystinuria) discloses that medicine used to treat cystinuria include tiopronin or captopril. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one water soluble drug captopril of Heinicke for another such as tiopronin for providing modified release compositions for treatment of cystinuria as taught by Saadeh et al. and the NORD  Cystinuria reference. One would have been motivated to do so because Heinicke discloses the range of pulses from individual pulsed-release pellets is particularly suitable to manipulating active agent release profiles of dosage forms. Blending a plurality of ensembles of pulsed-release pellets with different dissolution profiles broadens the distribution of individuals, the sum of which distribution then has a unique slope, or rate of release compared to the individual ensembles. Thus, the resulting combination ensemble has a unique slope compared to its component ensembles (para 0023). The goal is to provide for zero-order release dosage forms of actives and increase patient compliance (para 0034 and claims 1 and 8 of Heinicke). The multiparticulate dosage forms release the active agent at a substantially constant rate following a lag time (abstract).
The modified Saadeh et al. does not specifically state “dosing is repeated to provide an average total daily dose of 15 mg/kg or less, however, Frassetto et al. “Treatment and Prevention of Kidney Stones: An Update” discloses Tiopronin (Thiola) and that 15mg/kg in children and 800-1000 mg per day in adults, three divided dosages per day and that the dose is adjusted to maintain urine free cystine concentration of less than 250 mg per day if possible (Table 5). 
	With regards to the limitation of achieving a peak blood level of free tiopronin of no more than about 8,000 ng/mL, the instant specification discloses that release over the small intestine allows for extended duration effect of smaller tiopronin amounts, reducing peak blood levels and Fig 12 of the instant specification shows amounts administered to achieve the plasma peak of unbound (free) tiopronin levels in plasma mg/ml and shows, for example, 15mg/kg. Frassetto et al.  disclose that the amounts of Tiopronin (Thiola) administered include 15 mg per kg which is overlapping amounts and thus it would be reasonable to conclude that the plasma concentration of the free tiopronin would be met with the administration of  overlapping amounts in a composition that obviates using the same structure as claimed.  With regards to the urinary recovery of tiopronin, factors that influence include the dosage amount and the composition and since the composition is obviated by the prior art, it would necessarily result in the property of  the recited renal recovery of tiopronin absent evidence to the contrary.

6.	Claims 101 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Saadeh et al. (US 2017/0172960) in view of Heinicke (US 2007/0243252) and National Organization for Rare Disorders (NORD) Cystinuria” and further in view of Frassetto et al. “Treatment and Prevention of Kidney Stones: An Update” and further in view of Wang et al. “Stereoselective Analysis of Tiopronin Enantiomers in Rat Plasma Using High-Performance Liquid Chromatography-Electrospray Ionization Mass Spectrometry After Chiral Derivatization”.
The modified Saadeh et al. does not disclose the (-) enantiomer of tiopronin. Wang et al. “Stereoselective Analysis of Tiopronin Enantiomers in Rat Plasma Using High-Performance Liquid Chromatography-Electrospray Ionization Mass Spectrometry After Chiral Derivatization” (hereinafter Wang et al.) disclose that  (-) tiopronin had a greater AUC and t1/2 than (+) tiopronin and that the visual inspection of the concentration-time curves showed that the concentration of (-)-tiopronin was higher than that of (+)-tiopronin during the elimination phase (see section titled Application as well as Fig. 9 and Table 3 on the last page). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to select the (-) tiopronin enantiomer for use as the (-) enantiomer tiopronin has a greater t1/2, MRT, AUC, volume of distribution and smaller total clearance than the (+) enantiomer. 

RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that Saadeh does not disclose sustained release or pulsed release. 
In response, this argument is not found persuasive because “sustained” release is not claimed. Saadeh disclose delayed release where the formulations have enteric coatings and the instant claims also recite enteric coatings. Saddeh disclose pharmaceutical compositions for treating, mitigating or preventing kidney stone disease, bladder stone disease or ureter stone disease are described which are described as cystinuria. Heinicke discloses use of the same drug tiopronin for treating cystinuria. Thus, it is known to one of ordinary skill in the art to use the drug tiopronin to treat cystinuria as this drug is recognized for treating this condition in both Saadeh as well as the NORD Cystinuria reference. 
It was stated that “pulse” release is not disclosed however, pulsed release formulations containing enteric coatings for release at specific timepoints are disclosed by Heinicke. While Heinicke doesn’t specifically state using tiopronin and teaches using  water soluble active ingredients such as captopril, it is noted that both captopril and tiopronin are useful for treating cystinuria as taught by the NORD cystinuria and thus substituting one water soluble drug captopril for another such as tiopronin for use in treating cystinuria would have been prima facie obvious to one of ordinary skill in the art based on the combined teachings. 
Applicants further argue that Heinicke discloses a laundry list of drug types and discloses using captopril for treating hypotension. There is no rationale for treatment of cystinuria. Applicants argue that the NORD reference does not provide any rational given the context in which captopril is mentioned in Heinicke is with respect to hypotension.
In response, the Examiner respectfully submits that this argument is not found persuasive because the NORD cystinuria references provides motivation to substitute one water soluble drug for another and that both captopril as well as tiopronin are useful for treatment of cystinuria. This is further demonstrated in the teachings of Saadeh where the drug is tiopronin used for treating cystinuria. 
Applicants argue that Frasetto discloses 3 times daily dose of tiopronin and not a pulsed release increments of 2 to 6 hour intervals as claimed. 
In response, the Examiner respectfully submits that this argument is not found persuasive because Heinicke discloses administration of water-soluble drugs at pulsed release increments from 2 to 6 hours. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicants argue that it was found that administration by spaced, repeated boluses of tiopronin in accordance with the pending claims reduces plasma cmax but nevertheless increases urine concentration of tiopronin. Higher urinary concentration of tiopronin results in improved efficacy in treating cystinuria. 
In response, the Examiner respectfully submits that the claims do not recite a Cmax and The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). 
CONCLUSION
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615